209 10th Ave. South, Suite 332 Nashville, Tennessee 37203 November 13, 2009 VIA EDGAR Securities and Exchange Commission Public Filing Desk treet, NE Washington, DC 20549 Re:Monteagle Funds File Nos. 811-8529; 333-41461 Ladies and Gentlemen: On behalf of the Monteagle Funds (the “Trust”), transmitted herewith for filing are reorganization materials to be used in connection with the special meeting of shareholders expected to be held on December 18, 2009. No fee is required per Exchange Act Rule. Please contact me if you have any comments or questions concerning this filing. Sincerely, MONTEAGLE FUNDS /S/PAUL B. ORDONIO Paul B. Ordonio cc:John Ganley Securities and Exchange Commission
